Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 1of35 Page ID #:13

EXHIBIT A
Case 5:21-cv-00060-JGB-SHK Document 1-1 Fifth TAM page

aS SUMMONS
(CITACION JUDICIAL)
NOTIGE TO DEFENDANT:
(AVISO AL DEMANDADO):

EYECARE SERVICES PARTNERS MANAGEMENT LLC, a
California Corporation; and DOES 1-25, Inclusive

YOU ARE BEING SUED BY PLAINTIFF:

ye Pot ah PS See

| 30p4

SUM-100

 

FOR COURT USE ONLY
(SOLO PARA USO OR LA CORTE}

FILED

Superior Court of California
County of Riverside

11/5/2020
J, Valdez

Electronically Filed

 

(LO ESTA DEMANDANDO EL. DEMANDANTE):
JENNIFER GONZALES, an individual,

 

 

 

irl You have been sued. The court may decide against you without your being heard unless you respond within 30 days, Read the information
alow,
You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a willten response al this court and have a copy
served on the plaintiff. A fetter or phone call wili not protect you. Your written response must be tn proper legal form If you want the court to hear your
case. There may be @ court form that you.can use for your reaponse. You can find these court forms and more Information at the Callfomla Courls
Ontine Self-Help Center (www.courtinio.ca.gov/seihelp), your county law library, or the courthouse nearest you, |fyau cannot pay the filing fee, ask
the court clerk for a fea waiver form. Ifyou do not file your response on ilme, you may lose the case by defaull, and your wages, money, and property
may be taken without further waming fram the court.

There ere other legeil requitements, You may want to cail an attomey right away. If you do not know an attomay, you may want to call an atlomey
refarral service. if you cannol afford an attomey, you may be eligible for free legal services fromi a nohprofil legal services program. You can locate
these nonprofit groups at the Califomla Legal Services Web site (wwv.lawhelpealifornia.org), tha Callfomla Courts Online Self-Help Center
(www.courtinfo.ca.gov/selihelp}, or by contacting your local court or county bar association. NOTE: The court has a stalutory lien for walved fees and
costs on any settlement or arbitration award of $10,000 or more In a civil case, The court's llen must be patd before the court wil dismiss the case.
ed a han demandado, Sino responde dentro de 30 dias, fa corte puede decidir en su contra sin escuchar su version, Lea ia informacion @
continuacién,

Tene 30 DIAS DE CALENDARIO después de que le entreguen esta cltacién y pepeles /egeles pare presentar une respuesta por escrito en esta
corle y hacer qua 86 eniregue una copia el demandente. Une carta o una llamada telefénica no lo protegen. Su respuesta por eserite Ilene que estar
en formato legal correcto si desea que procesen su caso en fa corfe, Es posible que heya un formularlo que usted pueda usar para su respuesta,
Puede encontrar estos formularios de la corte y mas informacién en el Centro de Ayuda de fas Cortes de Cailforrita (wwrw.sucorte.ca.gov), en ia
biblioteca de leyes de su condado o en [a corte que le quede méa cerce. Si no puede pagar la cuota de presentacién, pide al secretario da la corte
que la dé un formulario da exencién de pago de cuolas. Sino presenta su respuesta a tiempo, puede perder el éaso por Incumplimiento y la corte fe
podré quitar su sueldo, dingro y blenes sin mas edvartencia:

Hay otros raquisitos legales. Es recomendable que llama a un abogado inmedietamente. Si no conoce a un abogado, puade ilamar a un servicio de
ramision @ abogados, Si no puede pager a un abogedo, es posible que cumpla con los requisitos pera obtener servicios fegeles gratulios de dn
programa de servicios legelas sin fines de fucro. Puede encontrar estos grupos sin fines da tucro en el sitlo web de Califomia Lega! Services,
(www.lawhelpealifomia.org), on @! Centro de Ayuda de les Cortes de Califomie, (www.sucorte.ca.gov) o poniéndase en contacto con la cone o el
colegio da sbogadios locales. AVISO: Por ley, {9 corte tiéne derecho a reclemar las cuotas y fos costos exentes por imponer un gravamen sobre
cualguler ricuperacién de $10,000 6 més d valer recibida mediante tn acuerdo o una éancesin da arbitraje en un caso de deracho elvil. Tene qua

pager el gravemar de la corte anies de que la corte pueda desechar e) caso,

The name and address of the court Is: . .
(Et nombre y direcolén de fa corte es): Superior Court of CA, Riverside

30755-D Auld Road, Murrieta, CA 92563

 

 

CASE NUMBER: ns
Wiimarscelcasa CW SWW2000254

 

 

 

The name, address, and telephone number of plaintiffs atlomey or plaintiff without an attomey, fe:
(El nombre, ta dirsecién y el némero de teléfono del abogaco dé! demendante, o del démandante que no (lene abogado, es):

Josh D. Gruenberg, Esq. GRUENBERG LAW 2155 First Avenue San Diego CA 92101 619-230-1234

‘ ; On
DATE: 1Or2972020 Clerk, b ae be , Depuly
(Fecha) 11/5/2020 (Secrefaro) Mae J. Valdez (Agjunto)

 

 

(For ptoof of service of this summons, use Proof of Service of Summons (form POS“070).)
(Para prueba de efitrega de esta citatién use ef formulario Proof of Service of Summons, (POS-070)),
= NOTICE TO THE PERSON SERVED: You are served

1. (72) as an Individual defendant.
2. [(_] 48 the person sued under the fictitious name of (specify):

3, wa on behalf of (specify): per, Ser vie far type Ss AAG et
under (=) cap 416.10 (edpoiation” «7 ca cP Pr nay”
(_] CCP 416.20 (defunct corporation) L.__] CCP 416.70 (conservatee)

([7] CGP 416.40 (aseociation or partnership) [__] CCP 418.90 (authorized person)
[=] other (specify:

 

  

 

 

 

 

“4; T=) by personal delivery on (date):
Pago tof?
repeats SUISONS Cate Pe oe

SUM-100 [Rov July 4, 2009)

 
 

Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 3of35 Page ID #15

t
1

i
t

SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
i Southwest Justice Center
30755-D Auld Road, Murrieta, CA 92563

Case Number: GvSW2000054

Shep nce

Case Name: GONZALES vs EVECARE SERVICES PARTNERS MANAGEMENT LLC

' +

deshua David Grunberg
AIS STAVE 5
San Diego, CA 82101
| ARFTIOS GAS RAO COORG,
| '

|
Tahesieegealiehaeminelblatie

er ran) ate Te marine Td seals a ee
05/29/2021 8:30 AM Department $303

Location of Hearing :
$0755.0 Auld Road, Murrleta, CA.92563

 

 

 

 

 

 

 

 

 

 

No fate than 15 calendar days before the daa set forthe cosa managemient cafarence cr review, ench pary must
He ora monogram ed spre on tars br cam CRC; Rule 3.728, ;

The sinfonse coat sh ae acon oti notice on all defendantsfeross-dafendants who are named :
een aioe i

Any cuit pusuantto CCP Seon 170 hal be en enrtance vith hat eo,
att repre sances are avaiable yon request Hf you need an Ierpreer, pease complats and submit the one

 

Interpreter Request orm (hipsversda.couts.cazgowDskonsintenreernfinOl? peor contact the ce's
.offoa anid vertaly request an interes, Ad equasts mast ba mada In advan wih as uh nea as passe,
and prior to the hearing date in order tn secure an inisrprotzr,

Assistive fatening systems, computer-ossisted real fn capsoning, or sion language inemreter services ere

 

jovelabi# upon request lets 6 days noice pve, Contact the Offica of tha ADA Coordinator by saling
{PSO gah er T0077 7) tte sed rb eng OAc

“to reques an accommodation, A Request for Accommodations ty Persone Wah Disables and Ondsr (fom MC>
| 440) must be submited when requesting an scoommodation, (Chil Gode section 54.8,

?

 

 

 

 
Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 4of 35 Page ID #:16

SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
| Southwest Justice Centar
30755-D Auld Road, Muriata, CA 92563

Case Number, CVSWZONHS4
Case Name: GONZALES ve EYEGARE SERVICES PARTNERS MANAGEMENT LLC

NOTICE OF DEPARTMENT ASSIGNMENT

Th above ened caso i exsgnedt the Hanorable Judge aque A, Marquez in Dapartrent $303 fo AL
Purposes,

t

dy dequacatoh wut CP scm 170. al le nerd wh at scion

'
The court folows Cabfamta Rutes of Court, Rule 3.1308(a}{} for tentative nulngs (see Riverside Superior Court
Local Aula 3346).! Tentathe Rulings tor each law and motion matter are posted on the inlemet by 3:00 p.m, on the
court day Immediately before the hearing at hips/riversios.courts.ce.govtentativerullngs.shiml, if you do not have
internet access, you may obtain tha tentative rung by telephone at (780) SO4-5722.

To request ral argument you mus (ally th ual sary at (780) 804-5722 anf} lama eer
pares, no tater than 4:30 p.m. the court day before the hearing, ffno request for oral argument is made by
4:30 pm, tha tanta rng wil become te at ning onthe mater eect the dae of the hea,

‘The fing party shall serve 2 copy ofthis notice on all parties,

}
:
1

on) terpreter services are-evalable upon requce, you need an interpreter, pease completa and submit the oning
"| Interpreter Request Form (ities: iverside.courts.ca.gowDivslons/intarpraternfaittn007.paf} or contact tha clerk's
office and verbally request an interpreter. All requests mus! be made in advance with es much notice 2s possibl,

and pronto the hearing date In odarto secu snintemreta, 2,

 

| | Asse titty yet, cpe-ssd eal ie capri ors lanqugeepotr senives ar
5 | evatale upon request as § days nates proved, Conte Cfcn ef he ADA Coordin cling

request an eceommadallan, A Request for Accammadiedis by Persons With Disablltes and Order (frm MC
410) gt be submitted when requesting an eoaommodatin, (Civl Code section 54.)

 

 

(951) 777-5023 or TDD (851) 777-9769 baton B00 ant and 4:30 pe e by amating ADARZrvaeae.court.ca go
bo an

 

 

Oates: (1225/2020 W, SAMUEL HAMRICK JR.,
Court Executive OffcertClark at Court

w (P
1a, aly

Taber

il

 

a ee

seme, wees Aree,

 
Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21

 

|_ATTORNEY OR PARTY WITHOUT ATTORNEY (Wame, Siolo Bar numbor, ond eddross):

Joshua D. Gruenberg, Esq #163281,

GRUENBERG LA
2155 First Avenue, San Diego, CA 92101

Teverroneno: 619.230.1234 raxwo: 619.230.1234
ATTORNEY FOR Wane): Plaintiff, Jennifer Gonzales

FOR COV/AT USE ONLY

FILED

Superior Court of California
County of Riverside

1115/2020

 

SUPERIOR GOURT OF CALIFORNIA, COUNTY OF Riverside
streer aooress: 3(0755-D Auld Road
MAILING ADDRESS:
cry anozp coos: Murrieta, CA 92563
_BrancH Name: SOUthWest Justice. Center

J. Valdez
Electronically Filed

 

CASE NAME:

Page 5 of 35 Page ID #:17

CM-010

 

 

 

 

Gonzales v. Byecare Services Partners Management LUC
CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER:
Untimited  [_] Limited oO [J soins CVSW2000254
(Amount (Amount Counter doinider oe
demanded demanded is Filed with firet appearance by defendant
exceeds $25,000) $26,000 or lass) {Cal. Rules of Court, rule 3.402) DEPT:

 

tems 1-6 below must be completed (see instructions on page 2),

 

1. Check ona box below for the case type that best describes this case:

Auto Tort Contract
Auto (22) Breach of contractAvarranty (06)
Uninsured motorist (46) Rute 3.740 collections (09)
Other PIPDWD (Personal Injury/Propetty Other collections (08)
DamageWrongful Death) Tort trisurance coverage (18)
Asbestos (04) Other contract (37)
Product ilsbility (24) Real Proparty
Madical malpractice (48) Emirient domativinverse
[J other pvpDiwo (23) condemnation (14)
Non-PPDAWD (Other) Tort Wrongful eviction (33)
[J Business torvunfair business practice (07) £1} otter resi property (28)
Glvil rights (08) Unlawful Detainer
5 Defamation (13) Commercial (31)
Fraud (16) [_} Restdential (32)
[_] intetectual property (19) Drugs (38)
Professional negligence (26) Judicial Review
Other non-PUPDWD (ort (35) Asset forfelture (05)
Emptoyment Petition re: arbitration award (11)

[] witot mandate (02)

Wrongful termination (38)
[__} Other judicial reviaw (38)

[7] oiher emptoyment (15)

 

Provisionally Complex Civil Litigation
(Cal, Rutes of Court, rules 3.400-3.403)

[} anittrusttrade regulation (03)
Construction defect (10)
Mass tort (40)
Securities litigation (28)
Environmental/Toxic tort (30)

Insurance coverage claims arising from the
above iisted provisionally complex case
types (44)

Enforcemont of Judgmant
[1 enforcament of judgment (20)
Miscellaneous Civil Complaint
[) Rico (27)

Other complaint (dat specified above) (42)
Miacollancous Civil Petition

Partnership and corporate govamance (21)
{_] other petivon (not speciiad above) (43)

 

 

2. Thiscase | _Jis [¥] isnot
factors requiring exceptional judiclal management:

aC] Large number of separately represented pariles

b.£] Extensive motion practice raising difficult or novel
issues that will be time-consuming to resolve

c. [] Substantial amount of documentary evidence

Number of causes of action (specify): 12
Thiscase [Tis isnot a class action sult.

aay

Date: October 29, 2020

Joshua D, Gruenberg, Esa.
(TYPE OR PRINT NAME)

(SIGNATURE OF PARTY

complex under rule 3.400 of the California Rules of Court. if the case is complex, mark the

3(_) Large number of witnesses
e. [] Coordination with related actions pending in one or more courts

In other counties, states, or countries, or In a feda/al court
f, (—) substantial posijudgment judicial supervision

Remedies sought (chack al that epply): aly) monetery b.[47] nonmonetary; declaratory or injunctive relief —¢. (7 ]puriitive

If there are any known related cases, file and serve a notlea of rélated case. (You may use form CM-018,)

ATTORNEY FOR PARTY}

 

NOTICE

 

Porm tod for Mandatory Ute
Tuddal Cound f Gaifornia

¢.Untass.this [s.a.collections.case under. rule.3,740 or a complex.case, this.cover. sheet will. be.used.for.statistical. purposes. only fe

e Pialntiff must file this cover sheat with the first paper filed In the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and institutions Code), (Cal, Rulas of Court, rule 3,220.) Failure to file may result
in sanctions.

© File this cover sheet in addition to any cover sheét required by local court rule.

® If this case Is complex under ruta 3.400 at saq, of the California Rules of Cour, you must serve a copy of this cover sheet on all

other parties to the action or proceeding.

 

Cal, Rules of Court, ndes 2.50, 3.220, 9.400-9.403, 1.740;
Gut Standards of Judiclal Administration, std, 3.10
wow.courtinia.ca,gov

i CIVIL CASE COVER SHEET
‘CM-O10 (Rav. duly 4, 2007}
 

Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 6of35 Page ID #:18

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET on-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint} In a clvil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1, This information will be used to compile
statistics about the types and numberé of cages filed, You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that bast describes the case. If the case fils bolh a general and a more spacific type of casa listad in Item 4,
chéck the more specific one. {f the case has multiple causes of action, check the box that best Indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type In Item 1 are provided below, A cover
sheet must be filed only with your initial paper, Falture to file a cover sheat with the first paper filed In a clviil case may subject @ party,
lis counsel, or both to sanctions under rules 2,30 and 3.220 of the California Rules of Court,
To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 Is defined ae an action for recovery of money
owed in a sum slated to be certain that Is not more than $26,000, exclusive of intarest and attomey’s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collactlons case does not Include an action séeking the following: (1) tort
damages, (2} punitive damages, (3) recovery of real property, (4) recovery of personal property, or (6) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requiremente for service and obtaining a judgment in rule 3.740.
To Partles in Complex Cases. In complex cases only, parties must also use tha Civil Case Cover Sheet to designate whether the
case is complex. if a pigintiff believes the case Is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in ilems 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearanca a jolnder In the
plaintiffs designation, a counter-designation that the case Is not complex, or, If the plaintiff has made no designation, a designation that

the consi care e~ CASE TYPES AND EXAMPLES .
Auto Tort Contract ; Provislonally Compiex Civil Litigation (Cal.
Auto (22}-Personal Injury/Property Breach of Contract/Warranty (08) Rules of Court Rules 3.400-3,403)
Damage/Wrongful Death Breach of Rental/Lease Antirust/Trade Regulation (03)
Uninsurad Motorist (46) (f the Goniract (not unlawful detainer Construction Defect (10)
casa involves en ped hei or wrongful eviction) Claims Involving Mass Tort (40)
motorist claim subject to ContracWarranty Breach—Seller Securities Litigation (28)
arbitration, check this tem Pisintiff (not fraud or negligence) Environmental/Toxic Tort (30)
instead of Auto) . Negligent Breach of Contracl’ Insurance Coverage Claims
B Les agautiae eneeHabere Other Breach of ContraclWarranty coe he tated obovey (air sl
Tore arty Oamage/Wrongful Death) Collections (e.g., money owed, open Enforcement of Judgntont
Asbestos (04) book accounts) (08) Enforcement of Judgment (20)
Asbestos Property Damage Collection Gase-Salter Plaintiff Abstract of Judgment (Out of
Asbestos Personal tnjury! Other Promissory Note/Collections Coun -
Wrongful Death Case Confession of Judgment (non-
Product Liability (not asbes(os or insurance Coverage (no! provisionally domestic relations)
toxic/environmental) (24) complex) (18) Sister State Judgment
Medical Malpractice (45) Auto Subrogation Administrative Agency Award
Medica! Malpractice-- Other Coverage not unpaid taxes)
Physicians & Surgeons Other Contract (37) Petition/Carlification of Entry of
Other Professional Health Care Coniractuat Fraud Judgment on Unpald Taxes
Malpractice Other Contract Dispute Other Enforcement of Judgment
Other PUPDAND (23 Reat Property j
Promiaze Listy (e.9., slip Eminent Pomaie inves ey Civi] Complatnt
and fall ondemnation )
Intentional Bodily injury/PDIWD Wronpful Eviction (33) one coo taay (not specified

(6.g., assault, vandatlem)
Intentional tnfliction of

 

Olker Real Proparty (a.9., quiat lille) (26)
Wiit of Possessidn of Real Property

Declaratory Rellef On
injunctive Rallef Only (non-

 

 

 

Emotional Distress Mortgage Foreclosure
Neotgattonal Disiess Other Real P ity (not eminent Mechanss len
im 8 er Real Property (not eminen
Other PUPDWD domain, landiordAenant, or Oe peor csmtion}
Non-PUPDIWD (Other) Tort foreclosure) Other Civil Complaint
Business ToryUnfalr Buainess Uniawful Datdiner (non-lortinon-complex)
Practice (07) Commercial (31) Miscellaneous Civil Petition
Clvil Rights (e.9., discrimination, Restdenilal (32) Parinerehip and Corporate
false arrest) (nol civit Drugs (38) (if the case involves lilegal Governance (21)
harassment) (08) drugs, check this tem; otherwise, Other Palillon (not specified
Defamation (2.9., slander, libel) report as Commercial or Residential) above) (43)
(13; Judictal Roview Civil Harassment
Fraud (18) ; Asset Forfeiture (05) . Workplace Violence
Intellectual Property (18) Petition Re: Arbitration Award (11) Elder/Dependent Adult
Professional Negligence (26) Wit of Mandate (02) Abuse
Legal Malpractice Writ-Adminiatrative Mandamus Election Contest
Other Professional Malpractica Writ-Mandamus on Limited Court Petition for Name Change
(not medical or legal, Case Matter ; Paillion for Relief From Late
Other Non-PUPD/WD Tort (35) Wiit-Other Limited Court Case Claim
Employmerit Review Other Clvii Pelliton
Wrongful Termination (38) Other Judiclat Raviaw (39)
Other Employment (16) Review of Healih Officer Order
com seni vine en oe eee cme te evs men Obos of Appeallebor
Commiasidnar als " oo ee
Page 26f2

 

 

CM-010 (Rov, July 4, 2007)

CIVIL CASE COVER SHEET
 

Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 7 of 35 Page ID #:19

SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE

 

HEMET 880 N. State St, Hemet, CA 92543
MORENO VALLEY 12800 Heacack St, Ste, D201, Moreno Vallay, CA 92553

oo0o0o0 ‘

BANNING 311 E. Remsey St., Banning, CA 92220 MURRIETA 30755-D Auld Rd., Sulle 1226, Murrieta, CA 92563
BLYTHE 265 N, Broadway, Blythe, CA 92225 1) PALM SPRINGS 3265 E, Tahquitz Canyon Way. Palm Springs, CA 92262
CORONA 505 S. Buena Vista, Rm. 201, Corona, CA 92882 C_ RIVERSIDE 4050 Main St, Riverside, CA 9250

TEMECULA 41002 County Center Dr., #100, Temecula, CA 92594

Ri-Ci032

 

ATTORNEY OR PARTY WITHOUT ATTORNEY O84 Staie Bar Numbar and Address)
Joshua D, Gruenberg, #1632.
Gruenberg Law, 21 ae First Avanue, San Diego, CA 92101

TeLePHone No:619 230 1234 FAXINO. (Options):
EMAIL ADDRESS (Optined:josh@gruenberglaw.com
ATTORNEY FOR (Namek P| ainitiff

FOR COURT USE ONLY

FILED

Superior Court of California
County of Riverside

11/5/2020
J, Valdez

Electronically Filed

 

PLAINTIFF/PETITIONER: JENNIFER GONZALES

DEFENDANT/RESPONDENT: EYECARE SERVICES PARTNERS MANAGEMENT CASE NUMBER:

 

CVSW2000254

 

 

CERTIFICATE OF COUNSEL

 

 

The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons

specified below:

& The action arose in the zip code of: 92562
The action concerns real property located in the zip code of:

The Defendant resides in the zip code of; 92562”

92562

For more information on where actions should be filed in the Riverside County Superior Courts, please refer

to Local Rule 1.0015 at www.riverside.courts.ca.gov.

| certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is

true and correct.

Date October 22, 2020

‘we

 

 

 

Joshua D. Gruenberg >
“—TIVPE OF PRINT NAME OF Bl ATTORNEY Ul PARTY MARING DECLARATION) ~ {SIGNATURE}
ve ecnanae nen sam i atin ta he a secon nnn ei Paget oft
cad bere CERTIFICATE OF COUNSEL dromtfp coutiace goon otros

reide Supartor Court
Recnag [Rev. 08/16/13)
(Reformatied 01/07/19)
 

Case 5:21

eo Sa TN DH A BR WwW PH me

meet
eo Yo = ©

GRUENBERG LAW
2155 FIRST AVENUE

_—

mn

SAN DIEGO, CALIFORNIA 92101-2013
bw wm w _
ao-ek® 8B ®ve ss a a in

28

 

 

t[cv-00060-JGB-SHK Document 1-1

Joshua D, Gruenberg (163281)
Daphne A.M. Delvaux (292345)
GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013
TELEPHONE: (619) 230-1234
TELECOPIER: (619) 230-1074

Attorneys for Plaintiff,
JENNIFER GONZALES

Filed 01/13/21 Page 8of 35 Page ID #:20

FILED

Superior Court of California
County of Riverside

11/5/2020
J, Vaidez

Electronically Filed

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF RIVERSIDE

JENNIFER GONZALES, an individual,

Plaintiff,
v.

EYECARE SERVICES PARTNERS

MANAGEMENT LLC, a California Corporatio

and DOES | through 25, Inclusive,

Defendants.

1am rete beet ee me a7 Js mvnee senses spirrrane nis tone wie mtscens

) CaseNo. CVSW2000254

PLAINTIFF’S COMPLAINT FOR:

)
)
)
)
)
n;)
)
)
3

 

I.

2.
3.
4,
5.
6.

7,
8.

10.

11.
12,

DISCRIMINATION ON BASIS OF
PREGNANCY, CHILDBIRTH OR
RELATED MEDICAL CONDITION
[Cal. Gov’t Code § 12945);
INTERFERENCE/VIOLATION OF
PREGNANCY DISABILITY LEAVE
RIGHTS [Cal, Gov’t Code § 12945(a)];
DISABILITY DISCRIMINATION
[Cal. Gov’t Code §12940(a));
GENDER DISCRIMINATION [Cal.
Gov't Code § 12940(a)];
RETALIATION [Cal. Gov’t Code §
12940(h)];
FAILURE TO PREVENT GENDER
DISCRIMINATION [Cal. Gov’t Code
§ 12940(k)];
FAILURE TO ACCOMMODATE
[Cal. Gov’t Code § 12940(m));
FAILURE TO ENGAGE IN THE
INTERACTIVE PROCESS [Cal. Gov’t
Code §'12940(n)];
RETALIATION BASED ON
REQUEST OF DISABILITY LEAVE
[Cal, Gov't Code §12945.6];
Toe ON (Cal. Lab. Code §
1102.5).
NEGLIGENT SUPERVISION;
INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS

2 WRONGFUL-FERMINATION-IN..—----|-—-—

VIOLATION OF PUBLIC POLICY.

 

PLAINTIFE’S COMPLAINT

 
Case 5:21

GRUENBERG LAW
2155 FIRST.AVENUE

SAN DIEGO, CALIFORNIA 92101-2013

—

my bh BW WB HN Noh .
or AA A SH HS Sa DARBRESBE IE

om TI ND HW Aw DH

iM

 

 

6.

Icv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 9of35 Page ID #:21

[JURY TRIAL DEMANDED]
COMES NOW THE PLAINTIFF, alleging against Defendants as follows:

GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
Plaintiff JENNIFER GONZALES, (hereinafter “Plaintiff? or “GONZALEZ”) is a natural
person who is, and at all relevant times was, a resident of the United States and a
domiciliary of the State of California. |
Plaintiff is informed and believes and thereon alleges that Defendant, EYECARE
SERVICES PARTNERS MANAGEMENT, LLC, (hereinafter “EYECARE” or
“Defendant”), is a private entity doing business in the State of California, and is subject
to suit under the California Fair Employment Housing Act (FEHA), California
Government Code § 12940 et seq, On information and belief EYECARE employs in
excess of five employees in Los Angeles and elsewhere.

Plaintiff is ignorant to the true names and capacities of the Defendants sued herein as
DOES | through 25 and therefore sues these defendants by such fictitious names.
Plaintiff will amend this Complaint to allege the true names and capacities when they are
ascertained.

Plaintiff is informed and believes and thereon alleges that each fictitiously named
Defendant is responsible in some manner for the occurrences herein alleged, and
Plaintiff's injuries and damages as herein alleged are directly, proximately and/or legally
caused by Defendants.

Plaintiff is informed and believes and theréon alleges that the aforementioned DOES are
somehow responsible for the acts alleged herein as the agents, employers, representatives
or employees of other named Defendant, and in doing the acts herein alleged were acting
within the scope of their agency, employment or representative capacity of said named

Defendants.

The tortious acts and omissions alleged herein were performed by management level

 

PLAINTIFF’S COMPLAINT
2

 
Case 5:21

Oo Oo SS DH MW F&F WwW PO we

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013
Nm ow wR NW —
oF OS &§ SF Se BPaaESSH FS

te
ON

cine eg
28

bv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 10 of 35 Page ID #:22

10.

HH.

12,

13.

14,

15,
~~“ Optometric and anibulatory surgery centers.”

fraudulent and unfair practices.
At all times mentioned herein, Cal. Gov’t Code §12940, et seq., was in full force and
effect and was binding on Defendants.
The actions of Defendants against Plaintiff constitute unlawful employment practices in
violation of Cal. Gov’t. Code §12940, et seq., as herein alleged, and have caused, and
will continue to cause, Plaintiff emotional distress and loss of earnings.
At all times mentioned herein, Cal. Lab. Code § 1197.5(a) was in full force and effect and
was binding on Defendants.
The actions of Defendants against Plaintiff constitute unlawful employment practices in
violation of Cal. Lab. Code § 1197.5(a) as herein alleged, and have caused, and will
continue to cause, Plaintiff emotional distress and loss of earnings.
Defendants had actual and constructive knowledge of the tortious acts and omissions
alleged and thereafter ratified said conduct by failing to reprimand or terminate.
Defendants, and each of them, committed these acts alleged herein maliciously,
fraudulently, and oppressively, and with the wrongful intention of injuring Plaintiff, and
acted with an improper and evil motive amounting to malice or despicable conduct.
Alternatively, Defendants’ wrongful conduct was carried out with a conscious disregard
for Plaintiff's rights.
Plaintiff filed her charges of discrimination and against Defendant with the California
Department of Fair Employment and Housing on October 1, 2020, and thereafter, on that
same day, received from the DFEH her "Right to Sue" letters, which are collectively
attached hereto as "EXHIBIT A.”

SPECIFIC FACTUAL ALLEGATIONS
Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding paragraphs as though fully set forth herein,
Defendant EYECARE SERVICES PARTNERS MANAGEMENT provides ophthalmic,

 

 

 

PLAINTIFF'S COMPLAINT
3

 
 

Case 5:21-Av-00060-JGB-SHK Document 1-1 . Filed 01/13/21 Page 11 0f 35 Page ID #:23

I |/16. Defendant hired Plaintiff on May 8, 2019 as a Patient Services Representative.

 

2 ||17. Plaintiff worked at the Menifee office.
3 |}18. In or around June 2019, Michelle Wyngaarden, employed by Defendant as Clinical
4 Administrator, informed Plaintiff she wanted to train her in new skills.
3 {{19. In or around mid-June 2019, Plaintiff's supervisor, Arlene Cruz, informed Plaintiff she
6 wanted to move her to the Murrieta office because she would have more professional
7 opportunities there, and they could use Plaintiff's skills as she was trained in Emergency
8 Room services.
9 |}20. In or around July 20, 2019, Plaintiff found out she was pregnant.
10 |/21, The next day, Plaintiff emailed Cruz, informing her of her pregnancy. Plaintiff then asked
° st Cruz when the move would take place as she would need to make arrangements with her
3 12 family. Cruz did not respond. Plaintiff followed up multiple times.
5 z e 13 |}22. About one month later, one of Plaintiff's coworkers told Cruz that Plaintiff was needed in
: 5 g 14 Murtieta immediately. Plaintiff then had to immediately rush to Murrieta to
z a : 15 accommodate Defendant’s needs.
z 16 || 23. Once Plaintiff was established in the Murietta office, she saw Cruz occasionally. During
17 these occasions, Cruz was not pleasant towards Plaintiff, and her behavior was in stark
18 contrast to how she treated Plaintiff prior to her notice of pregnancy.

19 ||24. Plaintiff experienced morning sickness and suffered a high-risk pregnancy. Plaintiff's

20 disability necessitated regular medical visits. Cruz told Plaintiff she needed to use PTO
21 for all of her prenatal visits, and failed to provide Plaintiff her lawful Pregnancy

22 Disability Leave, in violation of Cal, Gov’t Code § 12945 and 2 CCR § 11035(f) for
23 either morning sickness or the prenatal visits.

24 ||25. On November 7, 2019, Wyngaarden emailed Plaintiff, admonishing her for missing too .

25° much work, and informing her she was on “attendance probation.” In response, Plaintiff
26 explained her needs for medical appointments due to her high-risk pregnancy, Plaintiff

~—en27 || asked how long the probation would last; Wyngaarden replied; “The remainder-of-your--~-|
28

 

PLAINTIFF’S COMPLAINT
4

 

 

 
 

Case 5:21-

GRUENBERG LAW

2155 FIRST AVENUE

SAN DIEGO, CALIFORNIA 92101-2013

x
x

eo eo N DH HH BR WD PO Kew

YY NY YY BW YW BY YW B&B HH |
A wu P BH = SF ©Owe XA AEB H FS

to
co

v-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 12 of 35 Page ID #:24

26.

27,

28.

29.

“On Decenibér 10; 2019, Plaintiff texted Cruz that she felt threatened’and that her-stomach’

“lh yg

pregnancy, unless your attendance dramatically improves.”

On December 6, 2018, Plaintiff emailed Cruz, notifying her of an upcoming prenatal
appointment, and alerting her she would bring a medical note back after the appointment.
In response, Cruz accused Plaintiff of not having any PTO accrued to cover the visit, and
told her she will receive a write-up and will not be paid, Plaintiff replied that she had to
be able to attend her medical appointments, explaining she was high-risk and could not
risk not being seen by a Specialist on account of receiving a write-up. Cruz did not
respond, -

Plaintiff experienced stress due to Defendant’s treatment, including stomach cramps. She
relayed this to Cruz, who did not respond. From Plaintiff’s perspective, Cruz did not
seem to care about the stress she was causing Plaintiff and the uncomfortable work
environment she was forcing Plaintiff to work in.

On one occasion, Wyngaarden emailed Plaintiff that she was missing too much work and
that she was on attendance probation. Plaintiff responded how long she would be on
probation. Wyngaarden replied, “The remainder of your pregnancy or until your
attendance improves.”

On December 9, 2020, Plaintiff texted Cruz, “I haven’t heard from you so I’m just trying
to find out what you'd like me to do. I do have another Dr appointment tomorrow at 1130
a.m. but I know you’d mentioned that I will be written up for taday and basically any
other appointments thereafter because I don’t have any remaining PTO. Would you like
me to still show up or will I have to worry that I will be fired?” Cruz responded, “You
need to show up [to] work you can go to your appointment and return back to work.

Make sure you provide me with all of ur Doctors notes I will be at work at 8 am waiting
for [y]ou.” Plaintiff then lodged a complaint of illegal conduct, writing, “I feel I am being
discriminated against for these appointments. I’m high risk and under a lot of stress.”

Cruz dismissed her complaint.

 

 

 

PLAINTIFF'S COMPLAINT
5

 
 

Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 13 of 35 Page ID #:25

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

Co Oo ST DH Rh BR WY HB we

bw YW YW ww Ww
A us BDH = SF Ce TAaE SSE FS

No b&
oe 5
i

 

 

31.

32.
33.

34.

35,

36.

37,
|| -~---~ notified wherr she coukt return to work; and that the furloughris not caused-by her-job~—~|~"—~

had been cramping since their conversation, telling her “This is not just me you’re
affecting my baby as well.” Cruz did not respond,

Later that day, Plaintiff attended a prenatal visit. Plaintiff's physician asked Plaintiff how
things were at work. Plaintiff expressed that she was stressed and explained what was
happening. Plaintiffs physician asked if she was experiencing cramping. Plaintiff
responded, “yes.” After review, Plaintiff's physician discovered that the stress was
causing Plaintiff to dilate and instructed Plaintiff to go on disability leave for pregnancy
complications.

Plaintiff immediately texted Cruz, “T have been put off work the remainder of my
pregnancy effective today. I have a note.”

Plaintiff's medical note, dated December 10, 2019, indicated Plaintiff was placed on
disability effective December 10, 2019 for “Pregnancy-related Complications.”

When Plaintiff provide notice of her leave to Defendant, they accused her she was not
eligible for Disability Leave because she had not been there one year. This was
immaterial, as there is no length of service requirement to take Pregnancy Disability
Leave, 2 CCR § 11035(g). An employer must allow an employee who is disabled due to
pregnancy, childbirth or a related medical condition to take a leave up to a maximum of
four months per pregnancy. Gov. C. § 12945(a); 2 CCR § 11042(a). This law applied to
Defendant as it is an employer covered by the Fair Employment and Housing Act. Cal.
Gov. Code § 12926(d); 2 CCR § 11035(h).

On February 13, 2020, Marla Smith-Fulsom, employed by Defendant as HR Generalist,
emailed Plaintiff expressing her that she is in unapproved leave, and that her job is not
protected, in violation of Gov. C. § 12945(a); 2 CCR § 11042(a).

On March 5, 2020, Plaintiff emailed Smith-Fulsom and asked for clarification regarding
her disability leave. Smith-Fulsom never responded.

On March 23, 2020, Defendant furloughed Plaintiff, informing her that she would be

 

PLAINTIFF'S COMPLAINT
6

 
 

Case 5:21-

GRUENBERG LAW

2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013
bom
ft

0 Oo SE NR HN KR wD wD LB

= eet
Ww NH = ©

mb Ny we Ww
a a ® SSB 28 SF CSR RS

28

cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 14 of 35 Page ID #:26

38.

39.

40,

41,

42,

43,

44,

performance.

In August 2020, Plaintiff noticed that her job was posted on Indeed.com. Defendant never
reached out to Plaintiff to reinstate her. Plaintiff then learned she was being replaced, and
wrongfully terminated. An employer must reinstate an employee to the same or
comparable position upon return from leave. Government Code § 12945.2(a); 2CCR §
11089(a)(d).
Defendant used the pandemic as a disguise to cover up an illegal termination of an
employee on maternity leave. . -
Due to the wrongful termination, Plaintiff suffered extreme anxiety and depression, as
well as financial harm, Plaintiff was unable to enjoy her pregnancy or bonding experience
due to the stress inflicted by Defendant. Plaintiff mourns that the special bonding time
with her newborn baby will always be tainted by Defendant's discrimination of her..
FIRST CAUSE OF ACTION
DISCRIMINATION ON BASIS OF PREGNANCY, CHILDBIRTH OR
RELATED MEDICAL CONDITION —
[{Cal. Gov’t Code § 12945}

Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding paragraphs as though fully set forth herein.
Defendant was aware of Plaintiff's medical condition related to her pregnancy and
childbirth.
Plaintiff's disability due to pregnancy, childbirth, or other related medical condition was
a motivating reason for Defendant to discriminate against Plaintiff in the terms,
conditions and privileges of her employment, including but not limited to failing to
provide Plaintiff with time off for prenatal visits, retaliation and termination.
In addition, Defendant failed to provide Plaintiff her lawful Pregnancy Disability Leave,
in violation of Cal. Gov't Code § 12945 and 2 CCR § 11035(f) for either morning

~~ “gt Ckness OF the prenatal visits; Defendant ther failed to provide Plaintiff her lawful--—--~--

 

 

 

PLAINTIFF'S COMPLAINT
7

 
4 ar epiee semana as meee oe

Case 5:21-

\o or os! a ws >_> ts bh

10
It
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

45.

46.

47.

48,

49,

50,

SI,

 

Gv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 15 of 35 Page ID #:27

Pregnancy Disability Leave for pregnancy-related conditions or to recover from

childbirth,

Defendant’s conduct of discriminating against Plaintiff in the terms, conditions and

privileges of her employment on the basis of her medical condition related to pregnancy

or childbirth violated Government Code section 12945.

As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has

sustained and continues to sustain substantial losses in earnings, employment benefits,

, “employment opportunities, and Plaintiff has suffered other economic losses in an amount

to be determined at time of trial. Plaintiff has sought to mitigate these damages.

As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

mental and physical pain and anguish, all to her damage in a sum to be established

according to proof.

In addition to such other damages as may properly be recovered herein, Plaintiff is

entitled to recover prevailing party attorneys’ fees pursuant to Government Code section

12965(b).

SECOND CAUSE OF ACTION
INTERFERENCE/VIOLATION OF PREGNANCY DISABILITY LEAVE RIGHTS
[Cal. Gov’t Code § 12945(a); 2 CCR §11042(a)]

Plaintiff re-alleges and incorporates by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

Defendant was aware of Plaintiff’s medical condition related to her pregnancy and

childbirth,

An employer must allow an employee who is disabled due to pregnancy, childbirth or a

related medical condition to take a leave up to a maximum of four months per pregnancy.

Gov. C. § 12945(a); 2 CCR § 11042(a). This law applied to Defendant as it is an

 

28

ériplovyer covered by the Fair Employment and Housing “Act: Cal- Gov; Code’§'12926(d);

 

 

 

PLAINTIFF'S COMPLAINT
8

 
Case 5:21j¢v-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 16 of 35 Page ID #:28

mee

2 CCR § 11035(h).

52. Plaintiff was eligible for Pregnancy Disability Leave

53. Plaintiff requested Pregnancy Disability Leave.

54. Defendant refused to grant Plaintiffs request for Pregnancy Disability Leave.

55. Defendant failed to provide Plaintiff her lawful Pregnancy Disability Leave, in violation
of Cal. Gov’t Code § 12945 and 2 CCR § 11035(f) for either morning sickness or the
prenatal visits. Defendant then failed to provide Plaintiff her lawful Pregnancy Disability

Leave for pregnancy-related conditions or to recover from childbirth. Defendant also

o & ND A HR WH WD

failed to reinstate Plaintiff to the same or a comparable job when her leave ended. An
employer must reinstate an employee to the same or comparable position upon return
from leave. Government Code § 12945.2(a); 2CCR § 11089(a)(d).

56. Asadirect, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has

et eet
obo — &

sustained and continues to sustain substantial losses in earnings, employment benefits,

=
ao

employment opportunities, and Plaintiff has suffered other economic losses in an amount

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013
=

to be determined at time of trial. Plaintiff has sought to mitigate these damages.

—
tn

57. Asadirect, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has

—
ON

suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

 

 

17

18 mental and physical pain and anguish, all to her damage in a sum to be established

19 according to proof.

20 ||58. In addition to such other damages as may properly be recovered herein, Plaintiff is

21 entitled to recover prevailing party attorneys’ fees pursuant to Government Code section

22 12965(b).

23 THIRD CAUSE OF ACTION

24 DISABILITY DISCRIMINATION

25 {Cal. Gov't Code § 12940(a)]

26 ||59. Plaintiff re-alleges and incorporates by reference each and every allegation contained in
mmemceeenens omens un oe} | —— = = — = he receding paragraphs as though fully set forth herein:

28 '

 

PLAINTIFF'S COMPLAINT
9

 

 

 
Case 5:21,

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

—y

YN YW KY YW YW KY Bw
errata GH ASE BF VIREESEOR TS

eo co SN HA TA BB WwW BP

60.

61.

62,

63.

64.

65.

66.

67.

Mt
Hi

Hayne

Pv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 17 of 35 Page ID #:29

Defendant was aware of Plaintiff's physical disability or medical condition that limits her
ability to work.

Plaintiff suffered from the physical disability or medical condition alleged herein.
However, Plaintiff was able to perform her essential job duties with reasonable
accommodation.

Plaintiff’s physical disability or medical condition was a motivating reason for

Defendant’s adverse actions against her, including failure to accommodate, retaliation

— = - — see — “4 ~ -- -_—~ + eee — tome

and termination.
Defendant’s adverse actions against Plaintiff on the basis of her physical disability or
medical condition violate Cal. Gov’t Code §12940(a).

As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages.

As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and
mental and physical pain and anguish, all to her damage in a sum to be established
according to proof.

As a result of Defendant’s deliberate, outrageous, despicable conduct, Plaintiff is entitled
to recover punitive and exemplary damages in an amount commensurate with
Defendant’s wrongful acts and sufficient to punish and deter future similar reprehensible
conduct.

In addition to such other damages as may properly be recovered herein, Plaintiff is

entitled to recover prevailing party attorney fees.

 

 

 

PLAINTIFF'S COMPLAINT
10

 
Case 5:21

GRUENBERG LAW

2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013
=

Oo 8O “SO A BR WD Bw em

mete
So NY =| ©

oO Mo wv
a & FB SBEREB SESE BES

aa nang

28

 

 

cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 18 of 35 Page ID #:30

68. Plaintiff re-alleges and incorporates herein by reference each and every allegation
contained in the proceeding paragraphs as though fully set forth herein.

69.  Atall times mentioned herein, California Government Code section 12940 et seg. was in
full force and effect and was binding on Defendant. This section required Defendant, as
an employer, to refrain from discrimination against any employee on the basis of their
sex or gender. Gender subgroups (“sex plus” as basis for discrimination): Even if an
employer does not discriminate against women generally, it may be found to have
discriminated against particular subgroups of women (e.g., those with children),

Phillips v. Martin Marietta Corp. (1971) 400 US 542, 543A.

70. California Government Code section 12926(1)(A) defines “sex” to include “pregnancy or

medical conditions related to pregnancy.”

71. Defendant discriminated against Plaintiff in the terms, conditions and privileges of her

employment.
72. Plaintiff believes and thereon alleges that her gender, female, including her pregnancy

and being a mother, was a motivating reason for Defendant's discrimination against her.

73. | Defendant’s conduct of discriminating against Plaintiff on the basis of her gender

violated Cal. Gov't Code § 12940(a).

74. Asadirect, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

75. Asadirect, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has

"~~ ental and physical pain and anguish, all to her damage ina sunt to be established“

 

FOURTH CAUSE OF ACTION
GENDER DISCRIMINATION
[Cal. Gov’t Code § 12940(a)}

sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount

to be determined at time of trial. Plaintiff has sought to mitigate these damages.

suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

 

PLAINTIFF'S COMPLAINT

 

i
 

Case EP COC8ONCE SHI Document 1-1 Filed 01/13/21 Page 19o0f35 Page ID#:31

o 82 SN DH MH BR WD LR no

— = ad
_- ©

 

—_—
Ww NM

bene
a

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013
wb i] tb — —_— =

28

76,

77.

78.

79.

80.

81,

82.

83,

mmr OT Eo “entitled te recover prevailing party attorneys’ fees pursuant to Government Code section

according to proof.
In addition to such other damages as may properly be recovered herein, Plaintiff is
entitled to recover prevailing party attorney’s fees.
FIFTH CAUSE OF ACTION
RETALIATION
[Cal. Gov’t Code § 12940(h)]

Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding paragraphs as though fully set forth herein. -
Plaintiff opposed Defendant’s gender and pregnancy discrimination, failure to
accommodate her pregnancy, and pregnancy-related medical condition, and failure to
engage in the good faith interactive process to determine what accommodations were
reasonable.
Defendant engaged in conduct that, taken as a whole, materially and adversely affected
the terms and conditions of Plaintiff’s employment.
Plaintiff believes and hereon alleges that her opposition to Defendant’s unlawful conduct
was a substantial motivating reason for Defendant engaging in conduct that, taken as a
whole, materially and adversely affected the terms and conditions of her employment.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial, Plaintiff has sought to mitigate these damages.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and
mental and physical pain and anguish, all to her damage in a sum to be established
according to proof,

In addition to such other damages as may properly be recovered herein, Plaintiff is

 

 

 

PLAINTIFF’S COMPLAINT
12

 
nem mh mentors av satannas ores eniar wre DF

Case 5:21+¢v-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 20 of 35 Page ID #:32

o @o2 N DA WH & WwW WD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

12965(b).

SIXTH CAUSE OF ACTION

FAILURE TO PREVENT PREGNANCY/GENDER/DISABILITY DISCRIMINATION

84.

85.

86.

87.

88.

89.

90.

[Cal. Gov’t Code §12940(k)]
Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding paragraphs as though fully set forth herein.
At all times mentioned herein, California Government Code section 12940 ét seq. was in
full force and effect and was binding on Defendant. This section provide that it is
unlawful for Defendant, as an employer, to fail to take all reasonable steps necessary to
prevent discrimination from occurring.
Plaintiff was subjected to discrimination on the basis of her pregnancy, status as a
mother, and disability, as set forth herein.
Defendant failed to take reasonable steps to prevent the discrimination and retaliation as
described herein.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages.
As a further direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff
has suffered and continues to suffer humiliation, emotional distress, loss of reputation,
and mental and physical pain and anguish, all to her damage in a sum to be established
according to proof.
In addition to such other damages as may properly be recovered herein, Plaintiff is

entitled to recover prevailing patty attorney fees and costs pursuant to Government Code

section 12965.

 

 

28

 

 

it

 

PLAINTIFF'S COMPLAINT
13

 
Case 5:21

oO Oo ST DH HM S&F WY HY &

{

{

t

i

GRUENBERG LAW

2155 FIRST AVENUE

SAN DIEGO, CALIFORNIA 92101-2012

~ VY w Kw Ww —

VA aA RD SB 2® BSe aS ES  ®&B BP = S

tw
Oo

 

-v-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 21 of 35 Page ID #:33

91.

92.

93.

94,

95.

96.

97.

98.
oo" “the preceding paragraphs as though fully set forth herein:

SEVENTH CAUSE OF ACTION
FAILURE TO ACCOMMODATE
[Cal. Gov’t Code § 12940(m)]
Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding and subsequent paragraphs as though fully set forth herein.
Plaintiff has a disability that allowed her to work with accommodation. Defendant knew
of Plaintiff's disability. Plaintiff requested accommodation, as stated herein,
Plaintiff was able to perform her essential job duties with accommodation for her
disability, and in fact had been performing those essential duties under the requested
accommodation, as stated herein.
Defendant failed to provide reasonable accommodation for Plaintiff's disability.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages.
As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and
mental and physical pain and anguish, all to her damage in a sum to be established
according to proof.
In addition to such other damages as may properly be recovered herein, Plaintiff is
entitled to recover prevailing party attorney’s fees pursuant to Government Code section
12965(b).
EIGHTH CAUSE OF ACTION
FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
[Cal. Gov’t Code §12940(n)]

Plaintiff re-alleges and incorporates by reference each and every allegation contained in

 

 

 

PLAINTIFF'S COMPLAINT
14

 
|
|

Co Oo DN tH BR Ww Bp

Case 5:214fv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 22 of 35 Page ID #:34

bawe

etek
Ww PO S&S ©

=
a

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2033
N
RREPERRLSSSERSEAE

t
i
T
i
wm WN
o m~

 

 

99,

100.
101.

102,

103.

104.

105.

106.

107.

Plaintiff had a physical disability or medical condition that allowed her to work with
accommodation.

Defendant knew that Plaintiff suffered from a physical disability or medical condition.
Plaintiff requested that Defendant make reasonable accommodation for her physical
disability or medical condition, so that she would be able to perform her essential job
requirements.

Plaintiff was willing to participate in an interactive process to determine whether
reasonable accommodation could be made so that she would be able to perform his ~~|~
essential job requirements.

Defendant failed to participate in a timely good-faith interactive process with Plaintiff to
determine whether reasonable accommodation could be made.

As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages.

As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and
mental and physical pain and anguish, all to her damage in a sum to be established
according to proof.

As a result of Defendant’s deliberate, outrageous, despicable conduct, Plaintiff is entitled
to recover exemplary damages in an amount commensurate with Defendant’s wrongful
acts and sufficient to punish and deter future similar reprehensible conduct.

In addition to such other damages as may properly be recovered herein, Plaintiff is

entitled to recover prevailing party attorney’s fees,

 

PLAINTIFF'S COMPLAINT
is

 
 

Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 23 of 35 Page ID #:35

GRUENBERG LAW
21558 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

Oo Oo SN KH DH B&B | Bw EH

mw NHN YP NY YW WY Ww
e2yuaas FBS 8 FS Saetr_RgaraEe os

108.

109.

110.

11}.

112.

113,

~ -yl4> eens

NINTH CAUSE OF ACTION
RETALIATION BASED ON REQUEST OF DISABILITY LEAVE
(Cal. Gov’t Code § 12945.6]
Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding paragraphs as though fully set forth herein.
At all times mentioned herein, California Government Code section 12945.6 et seq. was
in full force and effect and was binding on Defendant. This section provides that it is
unlawful for Defendant, as an employer, to discriminate against an individual’s exercise
of the right to parental leave, an individual’s giving information or testimony as to his
own parental leave, or another person’s parental leave, in an inquiry or proceeding
relating to rights guaranteed by the Fair Employment and Housing Act.
Defendant, by and through its employees and agents, engaged in conduct that, taken as a
whole, materially and adversely affected the terms and conditions of Plaintiff's
employment, as stated herein, including demoting Plaintiff.
Plaintiff believes and thereon alleges that her request of disability leave was a substantial
motivating reason for Defendant engaging in conduct that, taken as a whole, materially
and adversely affected the terms and conditions of Plaintiffs employment, up to and
including terminating Plaintiff.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages,
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and
mental and physical pain and anguish, all to her damage in a sum to be established
according to proof.

Asa result of Defendant’s deliberate; outrageous, despicable conduct; Plaintiff is entitled™

 

 

 

PLAINTIFF'S COMPLAINT
16

 
Case 5:21-

GRUENBERG LAW

2155 FIRST AVENUE

SAN DIEGO, CALIFORNIA 92101-2013

oO FP ND WW & WwW LH =

nb MN BY YP LB HK WH — —
ew aA GS oOSekS SS DTAREREBHE OG

“ype em ‘according to proof —

115.

116.

117.
118,

119,

120.

121.

122.
123.

124,

 

gv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 24 of 35 Page ID #:36

to recover punitive and exemplary damages in an amount commensurate with
Defendant’s wrongful acts and sufficient to punish and deter future similar reprehensible
conduct.
In addition to such other damages as may properly be recovered herein, Plaintiff is
entitled to recover prevailing party attorney fees pursuant to California Government Code
section 12965.
TENTH CAUSE OF ACTION
RETALIATION
[Cal. Lab. Code § 1102.5]
Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding paragraphs as though fully set forth herein.
Plaintiff performed work for Defendant, as an employee of Defendant, as stated herein.
Defendant engaged in adverse employment actions against Plaintiff in retaliation for her
complaints of Defendant’s unlawful activities.
Defendant discriminated against Plaintiff on the basis of pregnancy and disability,
Plaintiff had reasonable cause to believe that Defendant’s acts were discriminatory.
Plaintiff's opposition to Defendant’s illegal actions was a motivating reason for
Defendant’s adverse employment actions, including termination.
Defendant’s conduct was a substantial factor in causing Plaintiff's harm.
As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

mental and physical pain and anguish, all to her damage in a sum to be established

 

 

 

 

 

PLAINTIFF’S COMPLAINT
17

 
 

Case 5:21-

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

aw mal

> Ww bb

co Oo SNH wD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

125.

126.

127- ~
128.

129,
130,

131,

132.

133.

134,

 

v-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 25 of 35 Page ID #:37

In addition to such other damages as may properly be recovered herein, Plaintiff is
entitled to recover prevailing attorney’s fees pursuant to Code of Civil Procedure section
1021.5,

ELEVENTH CAUSE OF ACTION

NEGLIGENT SUPERVISION

Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding and subsequent paragraphs as though fully set forth herein.
Plaintiff performed work for Defendant; as an-employee;as stated’herein=- ~ —
Defendant retaliated against Plaintiff's opposition to discrimination and failure to
accommodate.
Defendant was aware of the illegal conduct.
Defendant failed to correct the unlawful and unethical conduct of its supervisory
employee.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings and other employment
benefits and opportunities. Plaintiff has sought to mitigate these damages.
As a further direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff
has suffered and continues to suffer humiliation, emotional distress, loss of reputation,
mental and physical pain, and anguish, all to her damage in a sum to be established
according to proof.
As aresult of Defendant’s deliberate, outrageous, despicable conduct, Plaintiff is entitled
to recover punitive and exemplary damages in an amount commensurate with
Defendant’s wrongful acts and sufficient to punish and deter future similar reprehensible
conduct,
In addition to such other damages as may properly be recovered herein, Plaintiff is

entitled to recover prevailing party attorney fees.

 

 

 

 

it

 

PLAINTIFF'S COMPLAINT
18

 

 
 

Case 5:21-
I
2
3 || 135.
4
5 |} 136.
6 || 137.
7
8 || 138.
9
10
oy II || 139.
: 12
z Z 13
z= 3
: Z : 14
& 4 g 15
z 16
17
18 || 140.
19
20 || 141.
21 || 142.
22
23 || 143.
24
25 || 144.
26 || 145.
27
28

~-~factorin- causing Plaintiff s harm: ~~~

v-O0060-JGB-SHK Document 1-1 Filed 01/13/21 Page 26 of 35 Page ID #:38

TWELFTH CAUSE OF ACTION

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Plaintiff re-alleges and incorporates by reference each and every allegation contained in
the preceding and. subsequent paragraphs as though fully set forth herein.
Defendant's intentional conduct, as set forth herein, was extreme and outrageous.
Defendant intended to cause Plaintiff to suffer extreme emotional distress. Plaintiff did
suffer extreme emotional distress as a result of Defendant’s actions.
As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings and other employment
benefits and opportunities. Plaintiff has sought to mitigate these damages.
As a further direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff
has suffered and continues to suffer humiliation, emotional distress, loss of reputation,
mental and physical pain, and anguish, all to her damage in a sum to be established
according to proof.
THIRTEENTH CAUSE OF ACTION
WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
[Cal. Gov’t Code § 12940]

Plaintiff re-alleges and incorporates by reference each and every allegation contained in
sthe preceding paragraphs as though fully set forth herein.

Plaintiff performed work for Defendant, as an employee, as stated herein.

Defendant also discriminated against Plaintiff, and failed to accommodate Plaintiff, in
violation of Cal. Gov’t Code §12940.

Plaintiff was subjected to working conditions that violated public policy, in that Plaintiff
was treated intolerably in retaliation for complaining to Defendant.

Defendant intentionally created or knowingly permitted these working conditions,

Defendant wrongfully terminated Plaintiff. The working conditions were a substantial

 

 

 

PLAINTIFF'S COMPLAINT
19

 
Case 5:21)

GRUENBERG LAW
2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

eo co SNS DH UN B® WH HO =

bw NM WY www Pr w
eo UAW A OH HE SE eAAaEDESEEE S

MH

pv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 27 of 35 Page ID #:39

146.

147,

148,

149.

150.

WHEREFORE, Plaintiff prays for the following relief:

seniority;
5. For costs of litigation, expert costs, and attorneys’ fees as permitted by law;
6. For an award of interest at the prevailing legal rate, as permitted by law;
7. For such other and further relief as the Court deems proper and just under all the
—~—~- circumstances." en a

Such actions are unlawful, in violation of public policy of the State of California, and have
resulted in damage and injury to Plaintiff, as alleged herein.

As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has
sustained and continues to sustain substantial losses in earnings, employment benefits,
employment opportunities, and Plaintiff has suffered other economic losses in an amount
to be determined at time of trial. Plaintiff has sought to mitigate these damages.

As a direct, foreseeable, and proximate result of Defendant’s conduct, Plaintiff has
suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

_ mental and physical pain and anguish, all to her damage in a sum to be established
according to proof,

As aresult of Defendant’s deliberate, outrageous, despicable conduct, Plaintiff is entitled
to recover punitive and exemplary damages in an amount commensurate with
Defendant’s wrongful acts and sufficient to punish and deter future similar reprehensible
conduct.

In addition to such other damages as may properly be recovered herein, Plaintiff is entitled

to recover prevailing party attorney’s fees.

l. For general and compensatory damages in an amount according to proof;
For mental and emotional distress damages;

2
3. For back pay, front pay and other monetary relief;
4

For injunctive relief, including reinstatement, promotion, and retroactive

 

 

 

 

PLAINTIFF'S COMPLAINT
20

 
Case 5:21,

GRUENBERG LAW

2155 FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

t
\o oo ~ ON ws > ww No

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

semen 4T-

28

DATED: October 8, 2020

tv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 28 of 35 Page ID #:40

PLAINTIFF JENNIFER GONZALES demands a jury trial on all issues in this case.

GRUENBERG LAW

we

JOSH D. GRUENBERG
DAPHNE A.M. DELVAUX
Attorneys for Plaintiff,
JENNIFER GONZALES

 

 

 

 

PLAINTIFF'S COMPLAINT
21

 
Case 5:21-

GRUENBERG LAW
2155S FIRST AVENUE
SAN DIEGO, CALIFORNIA 92101-2013

wo 60D ewe ae sence senirinsss manne amesins so samen

o 86 YN KN UH BH WH B&D

10
il
12
13
14
15
16
17
18
19
20
2!
22
23
24
25
26

28

C

 

 

v-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 29 of 35 Page ID #:41

EXHIBIT A

(1) PLAINTIFF JENNIFER GONZALEZ’S RIGHT TO SUE LETTER FROM
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING (“DFEH”)

(2) PLAINTIFF JENNIFER GONZALEZ’S COMPLAINT OF DISCRIMINATION
FILED WITH DFEH

 

 

PLAINTIFF'S COMPLAINT
22

 
 

Case 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 30 0f 35 Page ID #:42

 

DEPARTMENT OF Fain EMPLOYMENT & HousiING KEVIN KISH, DIRECTOR
2218 Kausen Drive, Suite 100 | Elk Grove | CA 1 95758

(800) 884-1684 (Voice) | (800) 700-2320 (TTY) | California's Relay Service at 711
hitp:/Avww.diett.ca.gov | Email: contact.center@ dieh.ca.gov

 

September 25, 2020

Jennifer Gonzales
2155 First Ave
San Diego, California 92101

RE: Notice of Case Closure and Right to Sue
DFEH Matter Number: 202009-11366825
Right to Sue: Gonzales / Eyecare Services Partners

 

-Dear Jennifer Gonzales:__.._ __

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
September 25, 2020 because an immediate Right to Sue notice was requested. DFEH
will take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be

filed within one year from the date of this letter.
To obtain a federal Right-to Sue notice, you must contact the U.S. Equal Employment

Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,

whichever is earlier.

Sincerely,

Department of Fair Employment and Housing
27

Case

1 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 31 of35 Page ID #:43

COMPLAINT OF EMPLOYMENT DISCRIMINATION
BEFORE THE STATE OF CALIFORNIA
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
Under the California Fair Employment and Housing Act
(Gov. Code, § 12900 et seq.)

In the Matter of the Complaint of
Jennifer Gonzales DFEH No. 202009-11366825

Complainant,
vs,

 

oO o@oOn @ Om FB OD PLP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Eyecare Services Partners
25395 Hancock Ave Ste 100
Murrieta, California 92562

Respondents

 

1. Respondent Eyecare Services Partners |s an employer Eyecare Services Partners
| subject to suit under the California Fair Employment and Housing Act (FEHA) (Gov. Code, §

12900 et seq.).

2.
3. Complainant Jennifer Gonzales, resides in the City of San Diego, State of Callfornia.

4. Complainant alleges that on or about August 1, 2020, respondent took the
following adverse actions:

Complainant was discriminated agalnst because of complainant's sex/gender, family
care or medical leave (cfra) (employers of 50 or more people), disability (physical or mental),
pregnancy, childbirth, breast feeding, and/or related medical conditions, baby bonding leave
(employers of 20 - 49 people) and as a result of the discrimination was terminated, laid off,
reprimanded, suspended, demoted, asked impermissible non-job-related questions, denied
reasonable accommodation for a disability, denied family care or medical leave (cfra)
(employers of 50 or more people), denied accommodation for pregnancy, denied employer
paid health care while on pregnancy disability leave, denied work opportunities or
assignments, denied baby bonding leave (employers of 20-49 people), denied or forced to

transfer.

Complainant experienced retaliation because complainant reported or resisted any form
of discrimination or harassment, requested or used a pregnancy-disability related accom.,
requested or used a disabilily-related accommodation, requested or used baby bonding
leave (employers of 20-49 people), participated as a witness in a discrimination or
harassment complaint, requested or used leave under the california family rights act or fmia
(employers of 50 or more people) and as a result was terminated, laid off, denied hire or

“f-

 

28

some we ines  .COMplaint — DFEH No. 202009-11366825 veel

 

Date Filed: September 25, 2020

 

 
Casq@ 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 32 of 35 Page ID #:44

o ON OO Rh DO DH

10
11
12
13
14
15
16
17
18
19
20
24
20
23
24
25
26
27

28

|

promotion, reprimanded, suspended, demoted, asked impermissible non-job-related
questions, denied any employment benefit or privilege, denied reasonable accommodation
for a disability, denied family care or medical leave (cfra) (employers of 50 or more people),
denied accommodation for pregnancy, denied employer paid health care while on
pregnancy disability leave, denied work opportunities or assignments, denied baby bonding
leave (employers of 20-49 people), denied or forced to transfer.

Additional Complaint Detalis: Respondent EYECARE SERVICES PARTNERS
MANAGEMENT provides ophthalmic, optometric and ambulatory surgery centers.
Respondent hired Claimant on May 8, 2019 as a Patient Services Representative.
Claimant worked at the Menifee office.

in or around June 2019, Michelle Wyngaarden, employed by Respondent as Clinical
Administrator, informed Claimant she wanted to train her in new skills,

In or around mid-June 2019, Claimant's supervisor, Arlene Cruz, informed Clalmant she
wanted to move her to the Murrleta office because she would have more professional
opportunities there, and they could use Claimant's skills as she was trained In Emergency
Room services.

In or around July 2019, Claimant found out she was pregnant.

The next day, Claimant emailed Cruz, informing her of her pregnancy. Claimant then asked
Cruz when the move would take place as she would need to make arrangements with her
family. Cruz did not respond. Claimant followed up muitipie times. —

About one month later, one of Claimant’s coworkers told Cruz that Claimant was needed in
Murrieta immediately. Claimant then had to immediately rush to Murrieta to accommodate
Respondent's needs.

Once Claimant was established in the Murietta office, she saw Cruz occasionally. During
these occasions, Cruz was not pleasant towards Clalmant, and her behavior was in stark
contrast to how she treated Claimant prior to her notice of pregnancy.

Claimant experlenced morning sickness and suffered a high-risk pregnancy. Claimant's
disability necessitated regular medical visits. Cruz told Claimant she needed to use PTO for
all of her prenatal visits, and failed to provide Claimant her lawful Pregnancy Disability
Leave, in violation of Cal. Gov't Code § 12945 and 2 CCR § 11035(f) for either morning
sickness or the prenatal vislts.

On November 7, 2019, Wyngaarden emalled Claimant, admonishing her for missing too
much work, and informing her she was on “attendance probation.” {n response, Claimant
explained her needs for medical appointments due to her high-risk pregnancy. Claimant
asked how long the probation would last. Wyngaarden replied, “The remainder of your
pregnancy, unless your attendance dramatically improves.”

On December 6, 2018, Claimant emailed Cruz, notifying her of an upcoming prenatal
appointment, and alerting her she would bring a medical note back after the appointment. In
response, Cruz accused Claimant of not having any PTO accrued to cover the visit, and told
her she will receive a write-up and will not be paid. Claimant replied that she has to be able

 

 

to attend her medical appointments, explaining she is high-risk and could not risk not being
seen by a Specialist on account of receiving a write-up. Cruz did not respond.

Claimant experienced stress due to Respondent's treatment, including stomach cramps.
She relayed this to Cruz, who did not respond. From Claimant's perspective, Cruz did not

“2.

 

 

 

meee ona COMPA — DEE NO. 2ZOZQO9AABEBB 2G oe oven snes sesiees wn

Date Filed: September 25, 2020

 
Cas

oOo nN OM FB WD HD =

‘ye OH HYND _
“oak & S&S SS seariaeanktanrie

i
{
1

N
oo

seem to care about the stress she was causing Claimant and the uncomfortable work
environment she was forcing Claimant to work in.

Once Cruz knew about Claimant’s pregnancy, she started building a case against Claimant.
On on occasion, Wyngaarden emailed Claimant that she was missing too much work and
that she was on attendance probation. Claimant responded how long she would be on
probation. Wyngaarden replied, “The remainder of your pregnancy or until your attendance
improves.”

On December 9, 2020, Claimant texted Cruz, “I haven't heard from you so I’m just trying to
find out what you'd like me to do. I do have another Dr appointment tomorrow at 1130 a.m.
but ! know you’d mentioned that | will be written up for today and basically any other
appointments thereafter because | don’t have any remaining PTO. Would you like me to still
show up or will | have to worry that | will be fired?” Cruz responded, “You need to show up
[to] work you can go to your appointment and return back to work. Make sure you provide
me with all of ur Doctors notes | will be at work at 8 am waiting for [yJou.” Claimant then
lodged a complaint of Illegal conduct, writing, “I feel | am being discriminated against for
these appointments. I’m high risk and under a lot of stress.” Cruz dismissed her complaint.
On December 10, 2019, Claimant texted Cruz that she felt threatened and that her stomach
had been cramping since thelr conversation, telling her “This Is not just me you're affecting
my baby as well.” Cruz did not respond.

Later that day, Claimant attended a prenatal visit. Claimant's physician asked Claimant how
things were at work. Claimant expressed that she was stressed and explained what was
happening. Claimant's physician asked !f she was experiencing cramping. Claimant
responded, “yes.” After review, Claimant’s physician discovered that the stress was causing
Claimant to dilate and instructed Claimant to go on disability leave for pregnancy

complications.
Claimant immediately texted Cruz, “I have been put off work the remainder of my pregnancy

effective today. | have a note.”

Claimant’s medical note, dated December 10, 2019, indicated Claimant was placed on
disability effective December 10, 2019 for “Pregnancy-related Complications.”

When Claimant provide notice of her leave to Respondent, they accused her she was not
eligible for Disability Leave because she had not been there one year. This was Immaterial,
as there is no length of service requirement to take Pregnancy Disability Leave. 2 CCR §
11035(g). An employer must allow an employee who Is disabled due to pregnancy, childbirth
or a related medical condition to take a leave up to a maximum of four months per
pregnancy. Gov. C. § 12945(a); 2 CCR § 11042(a). This law applied to Respondent as it is
an employer covered by the Fair Employment and Housing Act. Cal. Gov. Code § 12926(d);
2 CCR § 11038(h).

On February 13, 2020, Marla Smith-Fulsom, employed by Respondent as HR Generalist,
emailed Clalmant expressing her that she is In unapproved leave, and that her Job is not
protected, in violation of Gov. C. § 12945(a); 2 CCR § 11042(a).

On March 5, 2020, Claimant emailed Smith-Fulsom and asked for clarification regarding her
disability Jeave. Smith-Fulsom never responded.

On March 23, 2020, Respondent furloughed Claimant, informing her that she would be
notified when she could return to work, and that the furlough is not caused by her job
performance,

In August 2020, Claimant noticed that her job was posted on Indeed.com. Respondent
never reached out to Claimant to reinstate her. Claimant then learned she, was being

 

-3-

 

@ 5:21-cv-O0060-JGB-SHK Document 1-1 Filed 01/13/21 Page 33 of 35 Page ID #:45

 

voces on icin comm LOMA = DEEH, No..202009-113966825,,

Date Filed: September 25, 2020

 

 
iy
 “

i

Cas¢ 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 34 of 35 Page ID #:46

o!lo N oO oO A OO PD =

mM MON HWY NY NY WwW = =

No
@

replaced, and wrongfully terminated. An employer must reinstate an employee to the same
or comparable position upon return from leave. Government Code § 12945.2(a); 2CCR §
11089(a)(d). ;

Respondent used the pandemic as a disguise to cover up an illegal termination of an
employee on maternity leave.

Due to the wrongful termination, Claimant suffered extreme anxiety and depression, as well
as financial harm. Claimant was unable to enjoy her pregnancy or bonding experience due
to the stress inflicted by Respondent. Claimant mourns that the special bonding time with
her newborn baby will always be tainted by Respondent's discrimination of her.

ee ee eee

 

-4-

 

novo wane hlriplaint — DFEH No, 202009-11366825 =

Date Filed: September 25, 2020

 

 
 

 

 

casy 5:21-cv-00060-JGB-SHK Document 1-1 Filed 01/13/21 Page 35 of 35 Page ID #:47

VERIFICATION

|, Daphne Delvaux, am the Attorney in the above-entitled complaint. | have read the
foregoing complaint and know the contents thereof. The matters alleged are based
on information and belief, which | believe to be true.

On September 25, 2020, | declare under penalty of perjury under the laws of the State
of California that the foregoing is true and correct.

San Diego, California

-5-

 

 

Date Filed: September 25, 2020

w+ accra aA OM PHA — DEH INQ. 202009-1IBBCB 2G ance mannessemervtnenereestnamareanss fete renee

 
